DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
The disclosure is objected to because of the following informalities:
Numerous headings as described in detail above are missing from the specification
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farin (U.S. Patent No. 6197026).
Regarding claim 1, Farin teaches a monopolar electrosurgical instrument for treating biological tissue by means of a plasma (Abstract, Col. 1, lines 6-28; Col. 2, lines 45-51; Fig. 1, element 31), having a tubular line for conducting a gas to the treatment location (Col. 4, lines 20-27; Fig. 1, elements 9, 31), wherein the line consists of electrically insulating material and has a distal opening for the exit of the gas in the direction of the tissue to be treated (Col. 3, lines 38-48; Fig. 1, element 9), and having an electrode arranged in the region of the distal opening in the line, wherein the electrode is connectable to an electrosurgical generator to ignite a plasma discharge in the gas (Col. 4, lines 20-48; Fig. 3, elements 2, 21, 22), wherein the inner surface of the line has an enhanced electrical conductivity in the region of the distal opening (Col. 5-6, lines 59-9).
Regarding claim 2, Farin further teaches a sleeve-shaped insert, the inner surface of which has the enhanced electrical conductivity, is arranged in the line in the region of the opening (Col. 5-6, lines 59-9).
Regarding claim 4, Farin further teaches wherein the inner surface of the line or the insert is coated using a conductive substance in the region of the distal opening (Col. 5-6, lines 59-9).
Regarding claim 8, Farin further teaches wherein the conductive substance is or contains a metal (Col. 5-6, lines 59-9).
Regarding claim 9, Farin further teaches an electrosurgical system, having an electrosurgical generator (Abstract; Fig. 3, element 2), a gas source (Col. 4, lines 20-27; Fig. 1, element 1), and an electrosurgical instrument as claimed in claim 1 (see claim 1 rejection above).
Regarding claim 10, Farin teaches a method for producing an electrosurgical instrument as claimed in claim 1 having the following steps: providing a line made of nonconductive material (Col. 3, lines 38-48; Fig. 1, element 9), providing an electrode (Col. 4, lines 20-48; Fig. 3, elements 2, 21, 22), positioning the electrode in the line in the region of a distal opening of the line (Col. 4, lines 20-48; Fig. 3, elements 2, 21, 22), enhancing the conductivity of an inner surface of the line in the region of the opening, wherein the step of enhancing the conductivity can take place before or after the step of positioning the electrode in the line, and wherein the electrode is not connected to a voltage source during the step of enhancing the conductivity (Col. 5-6, lines 59-9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Farin in view of Woloszko (U.S. Patent Application Publication No. 20050251134).
Regarding claim 3, Farin teaches all the elements of the claimed invention as stated above.
Farin does not teach wherein the inner surface of the line or the insert has a conductivity enhanced by thermal or electrochemical treatment in the region of the distal opening.
Woloszko, in a similar field of endeavor, teaches enhancing the conductivity of electrode surfaces via electrochemical treatment ([0018], [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Farin to enhance the conductivity of electrode surfaces via .
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Farin in view of Akagane (U.S. Patent Application Publication No. 20180368879).
Regarding claim 5, Farin teaches all the elements of the claimed invention as stated above.
Farin does not teach wherein a conductive substance is embedded in the material of the line or the insert in the region of the distal opening.
Akagane, in a device that utilizes embedded conductive material, teaches conductive substance is embedded in the material of the line or the insert ([0028]; Fig. 4, elements 35, 37, 41, 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Farin to include a conductive substance is embedded in the material of the line or the insert in the region of the distal opening as taught by Akagane in order to allow for enhanced conductivity. 
Regarding claim 6, the combination of Farin and Akagane teaches all the elements of the claimed invention as stated above.
Farin does not teach wherein the conductive substance is embedded in the form of fibers or filaments in the material of the line or the insert.
Akagane further teaches wherein the conductive substance is embedded in the form of fibers or filaments in the material of the line or the insert ([0028]; Fig. 4, elements 35, 37, 41, 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Farin to include where the conductive substance is embedded in the form of fibers or filaments in the material of the line or the insert as taught by Akagane in order to allow for enhanced conductivity. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Farin in view of Newton (U.S. Patent Application Publication No. 20160192980).
Regarding claim 7, Farin teaches all the elements of the claimed invention as stated above.
Farin does not teach wherein the conductive substance is embedded in the form of fibers or filaments in the material of the line or the insert.
Newton, in a similar field of endeavor, teaches wherein the conductive substance is or contains carbon ([0127]; Fig. 12, element 1204). 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of carbon-filled silicone coating of Newton for the metal coating of Farin. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/NILS A POTTER/Examiner, Art Unit 3794